*444Order, Supreme Court, Bronx County (Yvonne Gonzalez, J.), entered March 26, 2003, granting defendant’s motion for summary judgment, unanimously affirmed, without costs.
Plaintiff, a night office cleaner, was injured when she slipped on debris (possibly a strawberry) on the tile kitchen floor she was assigned to clean. A maintenance worker has no claim at law for injury suffered from slipping on a substance that she was hired to remove (see Polgano v New York City Educ. Constr. Fund, 6 AD3d 222 [2004]). Concur—Nardelli, J.P., Andrias, Ellerin and Friedman, JJ.